Representation of Government Employees in Cases Where
Their Interests Diverge from Those of the United States
T h e A tto rn e y G e n e ra l is a u th o riz e d to rep re sen t th e personal interests o f g o v e rn m e n t
em p lo y ees sued in th e ir official cap ac ities if it w ill se rv e th e interests o f th e U nited
S tates.
E v e n if a d e q u a te rep re sen tatio n o f an e m p lo y e e ’s personal interests in a law suit requires
th e m ak in g o f an a rg u m e n t th at c o n flic ts w ith a g o v e rn m e n ta l position, such re p re se n ­
tatio n m ay still se rv e th e in terests o f th e U n ited S tates.
W h ere th e p erso n al in terests
U n ited S tates, as w o u ld be
su p p o rt a claim against th e
G e n e ra l e ith e r to rep re sen t
counsel.

o f e m p lo y ee-d efen d an ts co n flict w ith th e interests o f the
th e case if th e y w e re to a d v a n c e an arg u m en t th at w ould
U n ited S tates, it w o u ld be in a p p ro p ria te for th e A tto rn e y
them d ire c tly o r to finance th eir rep re sen tatio n by p riv ate

If th e p erso n al in terests o f e m p lo y e e -d e fe n d a n ts p o ten tially co n flict w ith th e in terests o f
th e U n ited S tates, th e A tto rn e y G e n e ra l m ay still rep re sen t them , if th e y w ish him to
d o so, w ith o u t im p licatin g th e eth ic a l ru le against rep re sen tin g d ifferin g interests o f
m u ltip le clients.

March 27, 1980
MEM ORANDUM OPINION FO R T H E ASSISTANT ATTORNEY
G EN ER A L, C IV IL DIVISION
You have requested our views on two representation questions that
arose on appeal in a civil case in the Seventh Circuit, Hampton, et al. v.
Hanrahah, et al.. No. 77-1698.* We gave you oral advice with respect
to both questions. This memorandum sets out our thinking in greater
detail.
At the trial, the Department of Justice (DOJ) represented three
federal defendants, all of them agents or former agents of the Federal
Bureau of Investigation (FBI) who are accused of having assisted the
State of Illinois in a lethal and allegedly unlawful “raid” against Black
Panthers in Chicago in 1969. DOJ defended the case on the merits,
won a directed verdict at the close of the plaintiffs’ evidence, and
suffered a reversal on appeal when the Seventh Circuit remanded the
case for a new trial. The Seventh Circuit held that the plaintiffs’
evidence was sufficient to go to the jury.
• N o t e : The court of appeals decision in Hampton v. Hanrahan is reported at 600 F.2d 600 (7th Cir.

1979). Ed.

528

If the Seventh Circuit had simply remanded the case, no representa­
tion problem would have arisen. The Civil Division believes that the
case is clearly one in which it is necessary and proper under our
Representation Guidelines 1 for the government to provide a defense on
the merits. In connection with the remand, however, the Seventh
Circuit entered an order making an impressive award to the plaintiffs
(in the amount of $90,000 plus) for attorney fees incurred by them in
connection with the appeal; and in its order the court seemed to say
that the award would be collected, not from the defendants personally,
but from the State of Illinois and the United States (the United States
paying one-third of the total). We note in passing that the United States
is not a party to this action, although the federal defendants have
apparently been sued in their “official” as well as their “personal”
capacities.
The representation problem arises because (1) this Department has
traditionally taken the position that the United States cannot be re­
quired to pay attorney fees under the statute upon which the Seventh
Circuit relied, 42 U.S.C. § 1988, and (2) the defendants may perceive
that it is in their interest to support the contrary view. In other words,
to reduce their own liability or potential liability, they may wish to
argue that the fee award may be collected from the United States.
Because of the possibility of a conflict between the government’s
position and the position the defendants may wish to take with regard
to the fee award issue, the Civil Division has advised the defendants
that it may be necessary to make some alteration in the representation
arrangement. In particular, the Civil Division has said: (1) that to
vindicate the government’s interest, the United States will request the
Seventh Circuit to clarify its order; (2) that the United States will
pursue appropriate remedies in the Supreme Court if the Seventh Cir­
cuit refuses to abandon the position it seems to have taken with regard
to the liability of the United States; (3) that the Department will
represent the defendants with regard to all aspects of the case (arguing
both that the directed verdict should have been allowed to stand and
that fees were not properly awarded either against the defendants or
against the United States) if the defendants will agree to representation
on these terms, and will agree as well that the DOJ attorneys will be
free to support the view that the fee award cannot in any event be
taxed against the United States; (4) that the defendants should consult
private counsel for advice as to how to proceed; and (5) that if they
wish to pursue an argument contrary to the government’s position on
the fee award issue, they must retain private counsel for that purpose.
1 See 28 C.F.R. § 50.15. A revised version of these guidelines exists but has not yet been printed in
C.F.R. All references to the “ Representation Guidelines" in this memorandum are references to the
revised version. [N o t e : The revised Representation Guidelines were published in the Code of Federal
Regulations in substantially unchanged form in 1982. Ed.]

529

The Civil Division has advised the defendants that the Department
cannot pay for legal services rendered by private counsel on their
behalf in advancing arguments either in the Seventh Circuit or in the
Supreme Court inconsistent with the government’s view that § 1988
does not authorize awards against the United States.2
In the midst of this entangled state of affairs, you have requested our
opinion on the following questions: First, is the Civil Division correct
in its view that this Department has no authority to retain private
counsel to argue in court on the defendants’ behalf that § 1988 author­
izes fee awards against the United States? Second, assuming the defend­
ants do not wish to pursue such an argument, would it be ethical for
the Department to continue to represent them under the terms de­
scribed in (3) above?
I.

In a series of recent opinions this Office has wrestled with the
general question of the Attorney General’s authority to represent gov­
ernment employees in civil cases. Those opinions turn upon a number
of considerations, but they proceed from one basic proposition: The
general statutes that define the Attorney General’s litigation function
(28 U.S.C. § 515 et seq.) authorize him to defend government employees
against claims arising against them for conduct in the course of their
employment, even in cases in which the relief sought by the claimant
will not bind the Treasury of the United States or direct the officers of
the United States in the performance of their duties. In other words,
these general statutes authorize the Attorney General to defend the
government employees against claims affecting their personal interests—
i.e., claims against their property or against their liberty or reputations
(e.g., state criminal prosecutions).
The rationale for this interpretation of the Attorney General’s func­
tion is straightforward: If an employee is sued personally for something
he did or omitted to do in the course of his employment, the United
States may well have an interest in establishing that his conduct was
lawful and in relieving him of the expense of retaining an attorney,
provided the act or omission of which he is accused was a normal and
2 The defendants may of course decide not to argue that the award may be collected from the
United States. The legal support for such an argument is not ironclad, and in any case the defendants
may conclude that they stand a better chance of defeating the award if they can show that it cannot
be collected from a deep pocket, the Treasury of the United States. We cannot of course anticipate
what the defendants may do or what advice they may receive from private counsel.
We note in passing that in some special circumstances the Civil Division, before making a final
representation decision, finds it necessary to retain and pay private counsel to consult with the
employee in question to determine whether or not there is in fact or law a conflict of interest that
would preclude representation by this Department. This practice is reasonably incident to the A ttor­
ney General's basic litigation function, since to represent personal interests he must first determine
whether they coincide with or diverge from the interests of the United States. It may be appropriate
to follow this practice in the present case with regard to consultation by the defendants with private
lawyers over the question of how they should proceed.

530

necessary part of his job. In other words, the interests of the govern­
ment and the personal interests of the employee may coincide. A ccord­
ingly, since the relevant statutes provide that the Attorney General
may conduct any litigation in which the United States is “interested,”
the Attorney General is authorized by statute to appear in proper cases
to represent the personal interests of officers and employees who are
sued in their personal capacities. Where private and public interests
coincide, the representation of private interests is tantamount to repre­
sentation of the interests of the United States.
This conception of the Attorney General’s function, which we reaf­
firm, is reflected in the Representation Guidelines. The Guidelines
provide that, when a government officer or employee is sued personally
for something he did or omitted to do in the course of his employment,
the Attorney General will defend him, if it can be determined that a
defense of his personal interests will serve the interests of the United
States.
In the typical case, the Attorney General represents government
employees through attorneys and assistants regularly employed in the
Department or in the U.S. Attorneys’ Offices; but with increasing
frequency in recent years the Attorney General has retained private
lawyers to represent government employees. Why has this happened?
The basic principles of personal representation are sound in theory, but
they are not easy to follow in practice. Cases arise in which: (1) a
decision regarding representation must be made before it is known
whether the interests of the government coincide with the personal
interests of the defendant; (2) conflicts among multiple personal interests
make it awkward for this Department to represent them all; (3) an
identity of interest between the government and an individual which is
present at the outset of a case evaporates in the course of litigation; or
(4) a community of interest regarding core issues is disrupted by a
divergence of interest regarding some peripheral point. As we under­
stand it, the practice of retaining private lawyers to defend government
employees arose as the Department attempted to deal justly and effi­
ciently with these problem cases. The Guidelines provide that private
counsel may be provided in lieu of government counsel in certain
special cases in which representation by government counsel would be
awkward. We need not discuss the phenomenon in its entirety. Instead,
for purposes of analysis, w e'w ill show why in some circumstances it
does make sense for the Attorney General to discharge his representa­
tion function through private lawyers, and we will then consider the
present case in its relation to the Revised Guidelines.
It is sometimes awkward from an institutional or professional stand­
point for DOJ lawyers to provide personal representation for govern­
ment employees, even though it is clear that representation of their
interests will be in the interest of the United States. The best example
531

of that sort of case is the one involving multiple federal defendants who
have differing views regarding the relevant facts. It may well be that
none of these views differs in a material way from the view (if any) that
the “United States” would have on the subject if the United States
were a party to the case; and the ultimate outcome sought by each of
the defendants may be perfectly consistent with the interests of the
United States. Nonetheless, because of the differences regarding the
facts, it might be professionally awkward for one DOJ lawyer or any
one group of DOJ lawyers to represent all of the defendants; in such
cases this Office has taken the view that the Attorney General has
“implied authority” to provide representation through a mechanism
that will enable him to resolve the professional difficulty. In particular,
using his general authority to contract for services necessary in the
performance of his statutory functions, he can hire private lawyers to
do indirectly what it would be awkward for DOJ lawyers to do
directly.
A far more troubling class of cases in which private representation is
sometimes provided are those in which it is clear that the personal
interests of the employee-defendant actually diverge from the interests
of the United States with regard to some material issue of fact or law
involved in the litigation. This is the class of cases most directly
relevant to your inquiry, and to that class we now turn.
Section 50.15(a)(10) of the Revised Guidelines contemplates that
cases will arise in which “adequate” representation of the personal
interests of a government employee may require “the making of an
argument which conflicts with a governmental position.” * The Guide­
lines provide that, in such a case, the conflict between “the governmen­
tal position” and the “argument” to be made on the employee’s behalf
need not prevent the Department from providing the employee with
representation. It may yet be possible to determine that representation
of the employee will serve the interests of the United States; and if that
is the case, the Guidelines provide that the Department can do one of
two things: (1) it can tender representation through a DOJ lawyer (if
the employee, after being advised of the government’s conflicting posi­
tion with regard to the “argument,” consents to representation on the
government’s terms), or (2) it can provide representation through a
private lawyer, who will represent the employee at government ex­
pense and make the argument that the government lawyer cannot
make.
The problem lies with the second option. How can it be in the
interest of the United States (and therefore within the province of the
Attorney General under § 515 et seq.) to finance an argument in court
• N o t e : A s published in the Code of Federal Regulations in 1982, the Representation Guidelines
refer to “the assertion of a position that conflicts with the interests of the United States
See 28
C.F.R. § 50.15(a)( 10) (1982). Ed.

532

that is inconsistent with the position that the United States itself has
taken or would take with respect to the matter in issue? For purposes
of this memorandum, we will not attempt to answer that question in
general terms. We are aware that in difficult and appealing circum­
stances, § 50.15(a)(10) has been invoked to provide government employ­
ees with private lawyers who have made arguments inconsistent with
positions taken by the United States. But our most recent opinion on
this subject suggests that it is not within the province of this Depart­
ment to provide employees with representation directly or indirectly
for the purpose of opposing the government itself in federal criminal
proceedings, and we reasoned in that memorandum that providing a
personal defense for an employee in a civil case is justified only to the
extent that the defense is tantamount to a defense of the government
itself. The Attorney General represents government employees, directly
or indirectly, only to the extent that their interests coincide with the
interests of the United States.
However the issue may be resolved in other contexts, the present
case presents the issue in a most extreme setting. This case may well be
distinguishable in a qualitative sense from a great many of the other
cases in which the question can arise. Here we are being asked to
decide not merely if this Department may finance a collateral argument
that would differ in some respect from an argument the “United States”
would make in pursuit of the same result or in defense of the same
claim. Rather, we are being asked to decide that the Department may
finance an argument that would be made in support of a claim against
the United States. That is what the Department would be doing if it
provided private representation on the fee award issue. We would be
paying a lawyer to argue either that the plaintiffs’ claim for fees under
§ 1988 is good against the United States, or that the defendants them­
selves have a legal claim against the United States for indemnity, or
contribution for fees taxed against them. It is purely a question of
sovereign immunity: as between the defendants and the United States,
who pays?
There may indeed be circumstances in which Congress could 'con­
clude that it would serve the larger interests of the United States to
finance legal claims against the United States. Congress could, for
example, establish a legal aid society for government employees for the
purpose among others of supporting a legal assault on the doctrine of
sovereign immunity. But if it would be possible to make a legislative
choice in favor of these claimants, it would nonetheless be very diffi­
cult, in our view, to conclude that that sort of choice is within the
scope of the Attorney General’s implied authority under the statutes
that define his office. His function, as we read those statutes, is to use
the resources of this Department to oppose legal claims against the
United States where, as here, he believes them to be without legal
533

merit. It is not his function to support such claims. For that reason we
think it would be inappropriate to construe the Revised Guidelines as
authorizing the Civil Division to pay private lawyers to represent
government employees in connection with the support or assertion of
claims such as the claim involved here. We think it would be inappro­
priate for the Attorney General to provide the federal defendants with
private representation for the purpose of attacking the United States on
the fee award issue.
We have three additional observations to make before moving to
your second question. First, our analysis has turned thus far on an
interpretation of the statutes that define the Attorney General’s litigat­
ing function, 28 U.S.C- § 515 et seq. This analysis is appropriate in our
view, since our task is to construe the Representation Guidelines, and
those Guidelines are designed to define the Attorney General’s litigat­
ing function in civil cases involving government employees.
Second, it makes no difference for purposes of this analysis that the
defendants in the present case are employees or former employees of
the Department of Justice. Absent a specific statute that alters the usual
arrangement, the Attorney General’s authority to represent the personal
interests of government employees in civil litigation (directly or indi­
rectly) does not vary under §515 el seq. from agency to agency, and
the limitations on his authority are the same in each case. Under § 515
et seq., the Attorney General’s authority to provide representation for
DOJ employees who are sued personally in a civil case is no different
from his authority to provide representation for the employees of, say,
the Department of State.
Finally, we are mindful that the Attorney General is not simply a
litigator. He has important functions other than those prescribed in
§515 et seq. He is the head of a large executive department; and like
any. department head he has general authority, subject to appropria­
tions, to make contracts and pay expenses that must be made and paid if
his department is to run as it should. We endorse the principle, recog­
nized on occasion by the Comptroller General, that general executive
authority of this sort may be invoked from time to time to permit an
agency to reimburse its own employees for personal expenses incurred
by them as a necessary consequence of faithful and lawful performance
of their official duties. Indeed, although we express no firm view on
this point, we see no reason why authority of this sort cannot be
invoked by this or any other agency to reimburse blameless employees
for personal expenses incurred by them in litigation, provided it is clear
on the facts of each case that the expenses were incurred as a necessary
consequence of due performance of an official duty.
But even if that principle is valid, we think it has no application in
the present context. The question is whether this Department could
reimburse the defendants for the cost of arguing in court that the
534

United States can be held liable for payment of attorney fees under
§ 1988. An argument of that sort would not serve to establish the
legality of any official action by these defendants or by this agency; it
would, if accepted, enlarge the legal liabilities of the United States. It
would not directly support any position taken by the government; on
the contrary, it would be advanced in opposition to the position taken
by this agency in this very case. It might or might not serve the
personal interests of the defendants; but if it did serve them, it would
do so in precisely the same way that any private claim against the
public fisc (e.g., a claim for indemnity or contribution) might serve the
interests of government employees in circumstances in which the ques­
tion is ultimately one of substituting public for private liability. It is a
claim that they are fully entitled to make, but we think it would be
very difficult to regard it as a claim that they must make as a necessary
consequence of the duties cast upon them by their public employment,
and it would therefore be difficult to regard the attendant expense as an
expense they must “necessarily” incur within the meaning of the reim­
bursement rule.
II.
You have advised the defendants: (1) that the Department will with­
draw as their counsel in this phase of the case if they decide that they
should lend their support to the claim that the United States may be
held liable for the fee award (either to the plaintiffs directly or to
themselves by way of indemnity or contribution); (2) that in any event,
the United States will attempt to intervene in the case to support the
position that the award against the United States was improper; but (3)
that DOJ attorneys will continue to represent them if they desire the
representation to continue and agree in writing that DOJ attorneys will
be free to take the position that the fee award cannot be taxed against
the United States. You have also advised the defendants that a failure
on their part to oppose the position taken by the United States in this
case may later be regarded by a court as the equivalent of a waiver of
their right, if any, to claim that the United States is liable to anyone
(including them) for any part of the fee award.
You have asked whether, in our view, the option described in (3)
presents any substantial ethical difficulty. For the reasons given below,
we think it does not.
It is for these defendants, acting with the advice of competent law­
yers, to determine how they shall conduct their personal defense.
Whether in the long run it will serve their personal interests-to support
the view that the United States can be held liable for payment of the
fee award, or whether it will serve them better to stand now with the
United States and be represented by DOJ lawyers in this phase of the
case, is a question as to which this Department cannot properly advise
535

them, given the conflicting governmental position. The Civil Division
has suggested that they should therefore consult private counsel, and
the Civil Division has offered to withdraw if they conclude that the
better course is to oppose the governmental position. The Civil Divi­
sion has said that it will continue to represent them in this phase of the
case only if they decide to go forward in a way that is consistent with
the governmental position, but as regards the ethics of withdrawal
versus the ethics of continued representation, it seems to us that having
promised at the outset that the Department would represent their inter­
ests to the extent that those interests coincide with the interests of the
United States, the ethical difficulty would lie with an adamant refusal
to proceed with representation, not with a continuing effort to do what
we promised to do at the outset, assuming of course that the defend­
ants, after consultation with independent counsel, conclude that this is
the better course.
Putting its unique features to one side, this case is very much like the
routine civil action in which codefendants have a common interest in
defeating all of the claims against all of them, even though each defend­
ant may have an individual interest in giving reasons why his
codefendants, not he, should respond in damages to the complaint. In
that setting, it is clear that defendants are free as a matter of litigation
strategy to subordinate the interests that divide them and to present a
united front against the plaintiff as to the law or the facts. The choice is
theirs; and if, after consultation with independent counsel, they choose
to present a united front, there is no ethical difficulty in engaging one
lawyer to present their united position. Cf. Aetna Ins. Co. v. United
States, 570 F.2d 1197 (4th Cir. 1978).
We do not know how the defendants will be advised in this case, but
it is at least possible they will conclude that they will stand a better
chance of escaping ultimate liability for payment of a fee award if they
support the government’s position and establish that there is no deep
pocket from which part of the award can be paid; and* in any event,
they may conclude that they simply do not wish to oppose the govern­
ment on this point. They are loyal employees. That, in essence, is their
defense on the merits.
We have one or two additional observations to make. We express no
view on the general question whether it is necessary or desirable to
analyze this particular ethical problem by reference to the settled prin­
ciples that govern the representation of “differing interests” by private
attorneys. See Canon 5 and DR 5-105. This Office frequently draws
upon those and other private-law principles in our effort to provide
guidance to the Department in ethical matters; and it is true of course
that by virtue of our own regulations the Code of Professional Respon­
sibility governs our conduct here to the extent that the Code attempts
to deal with the kinds of problems that confront us as government
536

lawyers. But we' need to keep in mind that we are often called upon to
resolve representation questions that involve considerations quite differ­
ent from those that are usually involved in private cases. Among these
“different considerations” are the statutes that establish the office of the
Attorney General and define his litigating and counseling functions. As
we have suggested in part I of this opinion, these statutes impose
overriding substantive limitations on what the Attorney General and
the attorneys who work under him may and may not do in court.
Canon 5 and DR 5-105 contemplate that there is a limited class of
cases in which a lawyer may undertake to represent the “differing
interests” of “multiple clients.” He may do this only if: (1) it is “obvi­
ous” that he can adequately represent the interest of each, and (2) each
client consents to the representation “after full disclosure of the possible
effect of such representation on the exercise of his independent profes­
sional judgment on behalf of each.” In other words, the rule envisions a
situation in which a lawyer attempts to provide “adequate” representa­
tion for all of the interests of more than one client, even though there
may be differences as between two or more of those interests. The rule
does not contemplate a case of the kind presented here: a case in which
a lawyer who is also an officer of the government (the Attorney
General) undertakes to discharge a statutory duty to represent officers
of the United States in civil litigation but, because of overriding statu­
tory limitations on his authority, undertakes to represent their personal
interests only to the extent that they coincide with the interests of the
United States. He cannot and does not undertake to represent any
personal interest that differs from the interests of the United States. He
does not, in a word, undertake to represent “differing interests”; and he
leaves it to the defendants, after consultation with independent counsel,
to determine: (1) whether they do in fact have interests that differ from
those of the United States; (2) whether their overall interests would be
served by taking an independent course in the litigation under the
representation of private counsel; or (3) whether their overall interests
would be better served by adopting a strategy of alliance with the
interests of the United States, as those interests are defined and repre­
sented by the Attorney General. If they choose the latter course, we
think no ethical difficulty is presented by the Attorney General’s will­
ingness to accommodate their desire that he appear on their behalf to
advance the interests that they hold in common with the United States.
In the context of a case of this sort, representation of common interests
after consultation with independent counsel is not representation of
“differing interests,” and in our view it threatens none o f the dangers
that Canon 5 is designed to prevent.
J o h n M. H a r m o n
Assistant Attorney General
Office o f Legal Counsel

537